Citation Nr: 0115216	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  97-10 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for psychophysiologic 
gastrointestinal disease, claimed as stomach and digestive 
conditions.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

This matter arises from a July 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C.  Such a hearing was conducted before the 
undersigned on February 5, 2001; a transcript of that 
proceeding is of record.  The veteran also submitted 
additional evidence, and waived its review by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).  The Board will address it 
accordingly.



FINDINGS OF FACT

1.  A bilateral ankle disability, bilateral pes planus, a low 
back disability, and psychophysiologic gastrointestinal 
disease cannot be documented as being present during the 
veteran's period of active military service.

2.  A bilateral ankle disability, bilateral pes planus, a low 
back disability, and psychophysiologic gastrointestinal 
disease were initially medically demonstrated many years 
following the veteran's release from active duty.

3.  There is no medical evidence establishing a link between 
the veteran's bilateral ankle disability, bilateral pes 
planus, a low back disability, and psychophysiologic 
gastrointestinal disease and his active military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral ankle 
disability is not warranted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Entitlement to service connection for bilateral pes 
planus is not warranted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

3.  Entitlement to service connection for a low back 
disability, to include degenerative joint disease, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, and 
notwithstanding that the RO denied these claims as being "not 
well grounded," the Board finds that there has been no 
prejudice to the veteran in this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  Moreover, the RO has made 
satisfactory efforts to ensure that all available relevant 
evidence has been associated with the claims file.  The 
veteran was given an opportunity to submit additional 
evidence in support of his claims, and was afforded a 
personal hearing by the undersigned.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.

II.  Background

The veteran's service medical records are not available.  In 
1974 and again in 1998 the National Personnel Records Center 
advised the RO that any such records may have been destroyed 
by a fire which occurred at that facility in 1973.  In March 
1999, the National Personnel Records Center advised the RO 
that there were no records from the Surgeon General's Office 
pertaining to the veteran.  Accordingly, the Board will base 
its decision on the evidence of record.

The record reflects that in September 1974 the veteran 
submitted a claim for service connection for foot, stomach, 
and back disabilities.  In a September 1974 statement, the 
veteran's wife related that she had known him since September 
1954 and that he had had bad feet since that time.  She 
believed his back pain and other problems were due to his 
foot problems.  She further stated that the veteran also had 
a stomach problem ever since she had known him.  She 
indicated that every meal gave the veteran an upset stomach 
and often indigestion.  

The veteran was examined by VA in December 1974.  He reported 
a nervous stomach with much belching, occasional pain, full 
feeling but no diarrhea, constipation, or vomiting.  He 
stated that he had trouble with his back when walking.  He 
had had no injury.  He reported symptoms off and on since 
1953.  He had had no operations, but did wear a back brace.  
He stated that his feet hurt all the time.  They also swelled 
quite frequently.  He was doing inspection-type work in a 
factory, and worked on a regular basis.  Examination of the 
abdomen showed no tenderness and no masses.  The veteran's 
back had full range of motion without tenderness.  Straight 
leg raising was negative and no muscle spasm was found.  
Examination of the feet showed loss of both longitudinal 
arches, but no calluses were noted.  There was a median bulge 
of moderate degree and pronation of moderate degree.  An 
X-ray study of the abdomen showed no significant findings.  
An X-ray study of the lumbosacral spine showed no significant 
abnormalities.  An X-ray study of the feet showed rather 
marked bilateral pes planus.  The diagnoses were severe 
bilateral pes planus, low back strain, and psychophysiologic 
gastrointestinal disease.

The veteran was advised that his service medical records 
could not be located and he was requested to furnish 
additional service personnel and medical information, along 
with records of post-service medical treatment, to support 
his claim.  He did not respond.  Therefore, his claim was 
determined to have been abandoned pursuant to the then extant 
provisions of 38 C.F.R. § 3.158.

In February 1988, the veteran submitted an Income-Net Worth 
and Employment Statement (VA Form 21-527) which the RO 
construed as an application for disability pension benefits.  
The veteran referred to problems with his feet and a back 
injury with hospitalization in February 1988.

The RO later received a report of the veteran's 
hospitalization at a private medical facility in February 
1988.  The veteran had been admitted for treatment of low 
back pain.  He stated that he injured his back on the 
previous New Year's Eve.  He had had several episodes of low 
back pain with radiation into the left leg since his initial 
injury.  Various findings were made regarding the low back.  
The impression was lumbar radiculopathy.  It was the first 
hospital admission for the veteran who had been in his normal 
state of health until December.  The veteran was taken to 
surgery where a lumbar laminectomy and diskectomy at L4-L5 on 
the left were performed without difficulty.  The discharge 
diagnosis was herniated nucleus pulposus of L4-L5.

The veteran was examined by VA in June 1989.  He reported low 
back pain and leg problems.  On examination of the digestive 
system, the abdomen was noted to be soft.  On examination of 
the musculoskeletal system, various findings were recorded 
including moderately severe pes planus.  An X-ray study of 
the lumbar spine showed mild degenerative joint disease at 
the L4-L5 level.  Diagnoses were made of status post lumbar 
laminectomy, bilateral pes planus, and stomach pathology.

In March 1998, the veteran submitted claims for service 
connection for foot and ankle disabilities, back, stomach and 
digestive problems.  He asserted that his ankle and feet had 
been injured in Camp Breckenridge, and then again in Korea.  
He maintained that in Camp Breckenridge he had been required 
to run on his damaged arches.  In Korea, he was required to 
do long hours of standing and guard duty.  He was also 
required to do many hours of walking.  The guard duty was on 
concrete surfaces much, if not all, of the time.  Over the 
years, he had been to many doctors with regard to his foot 
and ankle conditions.  He claimed that he had also been 
required to have a back operation secondary to his foot and 
ankle condition.  He stated that he had been treated on many 
occasions for stomach and digestive problems both in Camp 
Breckenridge and in Korea. 


Because the veteran's prior claims for service connection had 
been abandoned, and not denied in a formal rating action, the 
RO considered his claims on a de novo basis.  A claim 
received more than one year after a claim is abandoned will 
be considered a new claim.  See 38 C.F.R. § 3.158(a) (2000).  
In a June 1998 rating action, service connection was denied 
for a bilateral ankle disability, bilateral pes planus, a 
back condition, and psychophysiologic gastrointestinal 
disease, claimed as stomach and digestive conditions, and the 
veteran appealed from that decision. 

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110.  In addition, where a 
veteran served 90 days or more during a period of war and 
degenerative joint disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, 
service connection may be established under the chronicity 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition continues to exist.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under current case law, lay observation is 
considered competent to demonstrate its existence.  In 
addition, service connection may be granted if the evidence 
shows continuity of symptomatology regarding a given 
disability subsequent to military service.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

As previously noted, there are no service medical records of 
the veteran available.  VA has been informed repeatedly by 
the National Personnel Records Center that if any such 
records were made, they would have been destroyed in a 1973 
fire.  Because the RO 

was first made aware of this problem in 1974 when the veteran 
filed his initial claim, the RO asked him for supplemental 
information so that alternative sources could be contacted.  
Unfortunately, the veteran did not respond at that time, and 
even now he has not furnished evidence of medical treatment 
for any pertinent disorder prior to 1988.  Although he has 
maintained that all of the disabilities for which service 
connection is claimed began coincident with his period of 
active military service, and notwithstanding that he 
testified before the undersigned that he received medical 
treatment for these disabilities prior to his original claim 
in 1974 and subsequently, he has been unable to furnish 
evidence of such treatment.  There simply is no medical 
evidence reflecting any of the claimed disorders, including 
degenerative joint disease of the lumbar spine, for many 
years following the veteran's separation from military 
service.  As previously noted, the record reflects that the 
veteran's most current back disorder, a herniated nucleus 
pulposus at L4-L5 with degenerative joint disease, was first 
diagnosed in February 1988 following a December 1987 injury 
following which the veteran developed low back pain with 
radiation into his left leg.

A determination of service connection requires a finding of 
the existence of a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  There must be competent evidence of a current 
disability (a medical diagnosis ); competent evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and evidence of a nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this case, the veteran has not submitted any medical 
evidence, opinion, or other independent evidence which 
supports his claims for service connection for the disorders 
now at issue.  Even if the Board were to accept his account 
of foot, back, and stomach problems in service, there is no 
indication of any medical link between his current ankle 
disability, pes planus, a low back disability, and 

psychophysiologic gastrointestinal disease, and the problems 
that he recalls experiencing during military service.  Given 
this, the Board finds no reasonable basis upon which to 
predicate a grant of any of the benefits sought.  
Parenthetically, the Board has given careful consideration to 
the veteran's wife's September 1974 statement regarding 
problems that the veteran had experienced with his feet and 
stomach since 1954, as well as her belief that the veteran's 
back pain developed secondary to his bilateral pes planus.  
However, it must be noted that the appellant's wife did not 
meet the veteran until September 1954; this is nearly two 
years following the veteran's discharge from military 
service.  Moreover, the appellant's spouse is a lay person, 
and does no possess the medical expertise required to 
establish a nexus between the disabilities currently 
diagnosed and the veteran's military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
service connection for the disabilities claimed is not 
warranted.


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a low back disability, 
to include degenerative joint disease, is denied.

Entitlement to service connection for psychophysiologic 
gastrointestinal disease, claimed as stomach and digestive 
conditions, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

